Citation Nr: 0414337	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  93-09 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
neurosis/conversion hysteria.

2.  Entitlement to service connection for chronic depression.

3.  Entitlement to service connection for anxiety disorder.

4.  Entitlement to service connection for lumbosacral strain.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

6.  Entitlement to service connection for spondylolisthesis 
of the lumbar spine.

7.  Entitlement to service connection for stenosis of the 
lumbar spine.

8.  Entitlement to service connection for sacralization of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1942 to September 
1943.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1992 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for post-traumatic stress disorder and 
for a low back disability.  In a September 1997 decision, the 
Board also determined that that new and material evidence had 
not been submitted to reopen those service connection claims.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims ("the Court").  A 
joint motion for remand was filed in November 1998 which the 
Court granted in December 1998.  The Board's decision was 
vacated and remanded back to the Board as VA records had not 
been obtained and Hodge had not been considered.  

Thereafter, in June 1999, the Board remanded the case back to 
the RO to obtain the VA records and for consideration of 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The RO again 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for post-
traumatic stress disorder and for a low back disability.  A 
supplemental statement of the case was issued in September 
1999.  In May 2000, the Board remanded the case back to the 
RO again for additional consideration of new diagnoses of 
back disabilities and for additional development of the issue 
of service connection for psychiatric disorder.  

In a June 2000 rating decision, the RO denied service 
connection for degenerative joint disease and stenosis of the 
lumbar spine.  In July 2000, the RO denied service connection 
for depressive reaction.  

In a December 2000 determination, the Board determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for post-traumatic neurosis.  
The Board determined that new and material evidence had been 
submitted to reopen the claim of service connection for 
lumbosacral strain.  The Board denied service connection on 
the merits for lumbosacral strain, conversion hysteria, 
degenerative joint disease of the lumbar spine, 
spondylolisthesis of the lumbar spine, stenosis of the lumbar 
spine, and for sacralization of the lumbar spine.  The Board 
remanded the issues of service connection for anxiety 
disorder and depression to the RO for further development.  

In September 2001, the RO issued a supplemental statement of 
the case which denied service connection for anxiety disorder 
and depression.  These issues are also in appellate status.  

The veteran thereafter appealed the issues denied by the 
Board to the Court.  In February 2002, the Court vacated the 
portion of the Board's decision which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for post-traumatic neurosis and denied 
service connection for lumbosacral strain, conversion 
hysteria, degenerative joint disease of the lumbar spine, 
spondylolisthesis of the lumbar spine, stenosis of the lumbar 
spine, and for sacralization of the lumbar spine.  The issues 
were remanded to the Board for adequate consideration of the 
Veterans Claims Assistance Act (VCAA).  In July 2003, the 
Board remanded this case to the AOJ, but the remand 
directives were not followed.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the veteran 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

As noted, the Court remanded this case to the Board for 
adequate consideration of VCAA.  The Board remanded this case 
to the AOJ for further VCAA consideration.  As previously 
noted by the Board, in February 2002, the veteran was 
furnished a notification letter regarding VCAA; however, this 
letter only generally addressed the types of evidence 
necessary to establish service connection.  The letter did 
not address the individual issues nor was the veteran told 
the types of evidence needed pertinent to his new and 
material claims.  The Board duly noted that the RO sent the a 
pertinent letter, however, the Court had indicated that the 
notification letter must be adequate. 

Thereafter, an adequate VCAA letter was not issued.  
Accordingly, the AOJ should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to the AOJ.  

The veteran has requested a new VA psychiatric examination to 
determine the level of severity of his psychiatric 
disability.  The Board notes that he is not service-connected 
for a psychiatric disability.  As such, the level of severity 
is not relevant to his appeal.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the VA.  If there is evidence that the 
veteran has post-traumatic 
neurosis/conversion hysteria and it is 
related to service, he must submit that 
evidence to VA.  If there is evidence 
that the veteran has lumbosacral strain 
and it is related to service or was 
aggravated in service, he must submit 
that evidence to VA.  If there is 
evidence that the veteran has chronic 
depression and it is related to service, 
he must submit that evidence to VA.  If 
there is evidence that the veteran has an 
anxiety disorder and it is related to 
service, he must submit that evidence to 
VA.  If there is evidence that the 
veteran has degenerative joint disease of 
the lumbar spine and it is related to 
service, he must submit that evidence to 
VA.  If there is evidence that the 
veteran has spondylolisthesis of the 
lumbar spine and it is related to 
service, he must submit that evidence to 
VA.  If there is evidence that the 
veteran has stenosis of the lumbar spine 
and it is related to service, he must 
submit that evidence to VA.  If there is 
evidence that the veteran has 
sacralization of the lumbar spine and 
that it is a disability under VA law and 
it is related to service, he must submit 
that evidence to VA.  

2.  The AOJ should review the record and 
send an appropriate letter to the veteran 
addressing the issues on appeal to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  The 
VBA AMC should also advise the veteran of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  If upon completion of the requested 
actions, any issue remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

